UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                                 No. 21-1523


DERRICK MICHAEL ALLEN, SR.,

               Plaintiff - Appellant,

          v.

DURHAM POLICE DEPARTMENT; OFFICER J. DODDS, Uniform Patrol
Officer; DURHAM COUNTY SHERIFF DEPARTMENT; DURHAM COUNTY
MAGISTRATE OFFICE; MAYOR SCHEWL, The Mayor of Durham; R. H.
LAWS, Magistrate; HR MANAGER OF THE CITY HALL; NORTH CAROLINA
INTELLIGENCE SYSTEM, Corporation; DURHAM COUNTY DISTRICT
COURT; DURHAM COUNTY,

               Defendants - Appellees,



                                 No. 21-1525


DERRICK MICHAEL ALLEN, SR.,

               Plaintiff - Appellant,

          v.

STATE OF NORTH CAROLINA; DURHAM COUNTY; DURHAM POLICE
DEPARTMENT; OFFICER J. DODDS; DURHAM COUNTY MAGISTRATE
OFFICE; MAGISTRATE J. C. DONOVAN; DURHAM COUNTY DETENTION
CENTER,

               Defendants - Appellees.
Appeals from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:20-cv-00846-TDS-LPA;
1:20-cv-00867-TDS-LPA)


Submitted: September 9, 2021                                Decided: September 13, 2021


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrick Michael Allen, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Derrick Michael Allen, Sr., appeals the district court’s orders accepting the

recommendations of the magistrate judge and dismissing Allen’s 42 U.S.C. § 1983

complaints. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Allen v. Durham Police Dep’t, No. 1:20-

cv-00846-TDS-LPA (M.D.N.C. Apr. 26, 2021); Allen v. North Carolina, No. 1:20-cv-

00867-TDS-LPA (M.D.N.C. Apr. 26, 2021). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                             3